PER CURIAM.
This application must be denied, on the ground that the case on appeal,, alleged to ha.ve been presented to Mr. Justiee-Gaynor for signature, under rule 35 of the general rules of practice, did not set out the exhibits or the substance thereof. An appellant cannot be required to print the case on appeal as corrected and settled by the trial judge to-entitle him to have it signed and ordered on file; but, if it includes any exhibits, the substance thereof must he stated in the case, or the exhibits must be set out in full, if the trial judge so direct. It is apparent from the statement of Mr. Justice Gaynor, in answer to the motion arising upon the order to- show cause herein, that he is entirely willing to sign and order .on file a manuscript or typewritten case prepared in accordance with his corrections, if it contain such exhibits. We have no doubt that _ the appellant, upon complying with this requirement, can obtain from him the desired signature and order, under rule 35 of the general rules of practice.